United States Court of Appeals,

                          Eleventh Circuit.

                            No. 95-8244.

                           Wilburn DOBBS,

                                 v.

   A.G. THOMAS, Warden, Georgia Diagnostic and Classification
Center.

                           Jan. 19, 1996.

Appeal from the United States District Court For the Northern
District of Georgia (No. 4:80-CV-247), Harold L. Murphy, Judge.

Before TJOFLAT, Chief Judge, HATCHETT and BIRCH, Circuit Judges.

     PER CURIAM:

     This case is remanded to the district court, and the district

court is directed to conduct de novo hearings on all issues

regarding ineffective assistance of counsel in the sentencing phase

of this case.    Following hearings, the district court shall make

written findings of fact and conclusions of law.

     REMANDED.